PER CURIAM:
Patrick Kit Plumlee and Max Orvel Plumlee appeal the district court’s orders denying relief on their motion for reduction of sentence filed pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Plumlee, Nos. 4:94-cr-00002-1; 4:94-cr-00002-2 (E.D. Va. filed Apr. 10, 2008; entered Apr. 11, 2008).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The Plumlees’ claim that they were entitled to appointed counsel in their § 3582(c) proceeding, to the extent it was requested below and denied by the district court, is without merit, as there is no constitutional right to counsel in a proceeding under § 3582(c). See United States v. Legree, 205 F.3d 724, 730 (4th Cir.2000).